Citation Nr: 1242558	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  10-32 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel




INTRODUCTION

The Veteran had active military service from October 1980 to May 1988.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2007 rating decision. 

In reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such, the Board has recharacterized the issue of entitlement to service connection for bipolar disorder as entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The issue of service connection for an acquired psychiatric disability, to include  bipolar disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In April 2006, the RO denied the claim of entitlement to service connection for  bipolar disorder; the Veteran did not initiate an appeal or submit new and material evidence within the one year appeal period.

2.  Evidence obtained since the April 2006 rating decision is new and material.



CONCLUSION OF LAW

The April 2006 rating decision, which denied entitlement to service connection for bipolar disorder, is final; new and material evidence has been submitted, and the Veteran's claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The Veteran's claim of entitlement to service connection for bipolar disorder was last finally denied by an April 2006 rating decision, which is now final, as the Veteran neither appealed the denial, nor submitted new evidence within a year of the rating decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.156(b), 3.160(d), 20.302.  However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, the initial question before the Board is whether new and material evidence has been presented to reopen the claim.

At the time the Veteran's claim was denied in April 2006, the evidence of record included service treatment records, which showed that the Veteran received considerable medical treatment during his approximately eight years of military service, including treatment up through his final months in service, but there is no indication that he ever sought any psychiatric treatment while in service.  

Also of record was the Veteran's statement from July 1989 in which he asserted that for more than seven of his eight years in service, he was mentally healthy.  However, he asserted that by the end of his time in service he was experiencing emotional problems and feeling ready for the "looney bin."

Also of record were VA treatment records from 2005 which showed that the Veteran was receiving treatment for bipolar disorder and for a possible personality disorder.

Since the Veteran's claim was last denied, the Veteran has submitted additional evidence, including an evaluation report from a private psychiatrist, Dr. Yason, dated in October 2007.  After interviewing the Veteran and noting his subjective history, the psychiatrist diagnosed the Veteran with bipolar disorder and stated that the Veteran had been experiencing significant mood symptoms, as well as concentration and memory problems, for many years, including during the time when he was still in the military, which Dr. Yason found was suggestive of the fact that his bipolar disorder was service related.

This opinion is new in that it was not previously of record and it is material in that it addresses the etiology of the Veteran's psychiatric disability.  Additionally, for the limited purpose of determining whether to reopen a claim, evidence is presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As such, in considering whether to reopen the Veteran's claim, the Board will not assess the credibility of Dr. Yason's opinion, and given the favorable nature of the opinion, it is considered to raise a reasonable possibility of substantiating the Veteran's claim.  Therefore, the criteria for reopening the Veteran's claim have been met, and his claim is reopened.

ORDER

New and material evidence has been received, and the Veteran's claim for service connection for bipolar disorder is reopened.


REMAND

Having reviewed the claims file, the Board is of the opinion that insufficient development has occurred in this case to allow the Board to make a well-informed decision.  Specifically, there are a number of references to treatment which the Veteran received in the years following service, but no efforts appear to have been made to obtain such treatment records (at least since a letter was sent to the Veteran in approximately July 1989 requesting that he identify any treatment he had received).

In multiple VA treatment records from approximately 2005, it was noted that the Veteran was diagnosed as bipolar in approximately 1988 and was prescribed lithium for three months before he stopped taking it.  It was also noted that the Veteran was admitted to the Bay Pines VAMC in 1990 due to depression and alcohol abuse.  (See Social Security Administration evaluation in June 2006).  VA treatment records note that the hospitalization was in late 1989 or early 1990 and was for three days, but records from such treatment do not appear to be of record. 

In a February 2005 VA treatment record, it was noted that the Veteran was treated in New Port Richey in 1988, where he was allegedly diagnosed with bipolar disorder.  It was also noted that he was prescribed Buspar in the late 1980s in Pasco County, but a specific facility was not listed.

In a statement received in July 2007, the Veteran indicated that he had transferred his mental health treatment from Bay Pines to the Dunedin VA clinic.  However, he also reported that he was going to begin seeing a private psychiatrist.

The Veteran's representative also requested that personnel records be sought and that a VA examination be scheduled, and the Board concurs that both actions are necessary to make a fully informed decision in this case.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any psychiatric treatment he received from separation until the present day (including specifically asking where he got treatment in Pasco County and in New Port Richey in the late 1980s and early 1990s).  The Veteran should also be asked whether he has received any private psychiatric treatment as he suggested in July 2007 (including a request for dates of treatment by Dr. Yason).  Then, request appropriate authorization, then seek to obtain records from any identified treatment.  

Specific records that should be sought include (but are not limited to):

a)  Any records showing where the Veteran was reportedly diagnosed with bipolar disorder in 1988. 

b)  Private treatment from New Port Richey MHC for treatment from approximately 1988-1990.

c)  Private treatment from Pasco County for treatment from approximately 1988-1990.

d)  Any psychiatric hospitalization records from the Veteran's reported three day hospitalization at Bay Pines VAMC in approximately 1989 or 1990.  If psychiatric hospitalization records are stored in a separate file, that file should be requested. 

e)  Any VA mental health treatment records from May 1988 through the present from Bay Pines and from the Dunedin VA clinic; and

f)  Private treatment records from Dr. Yason.

2.  Obtain the Veteran's service personnel records.

3.  Then, only after obtaining the above VA and private treatment records, and personnel records, to the extent available, schedule the Veteran for a VA psychiatric examination.  The Veteran's claims file should be provided.  The examiner should diagnose any current Axis I or Axis II psychiatric disability, to include bipolar disorder, and then should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that a current Axis I psychiatric disability either began during or was otherwise caused by the Veteran's military service.  

In doing so, the examiner should specifically address the service treatment records, which do not show any psychiatric complaints; the Veteran's letter, 14 months after separation, asserting that he experienced psychiatric problems during the final months of his military service; and the October 2007 opinion of Dr. Yason.  If the examiner concludes that the Veteran did begin to experience psychiatric symptoms in service, the examiner should address whether they were attributable to an Axis II personality disorder.

A complete rationale should be provided for any opinion expressed (that is tell us why you reached the conclusion you did). 
4. The AMC should then readjudicate the claim on the merits and, if it remains denied, provide the Veteran and his representative with a supplemental statement of the case. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


